Citation Nr: 1448858	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a compensable disability rating for healed corneal laceration of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Regional Office (RO) in Waco, Texas.  The Veteran testified at a Travel Board hearing that was held in July 2014, before the undersigned Veterans Law Judge at the Waco RO.  The transcript from that hearing is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to establish service connection for a skin disorder, variously diagnosed as dysplastic nevi and benign seborrheic keratosis, on a presumptive basis due to his alleged exposure to Agent Orange or other herbicides while serving in Vietnam and/or as due to excessive sun exposure/damage that occurred during military service.

Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that dysplastic nevi and benign seborrheic keratosis are not among the diseases which have been determined to be associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat.11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's current skin problems and his active service, to include, as he alleges, to be the result of his presumed herbicide exposure in Vietnam and/or excessive sun exposure.  (In this regard, the Board notes that the Veteran's DD Form 214 shows he served on active duty in the Republic of Vietnam during the Vietnam era, and therefore is presumed to have been exposed to herbicides, specifically Agent Orange).  In particular, there is no medical opinion that addresses the etiology of the Veteran's claimed skin disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, an indication that a current disability may be associated with service is a low threshold.

The Veteran should be scheduled for a VA examination to determine the likelihood that any skin disorder he may have is related to his period of service.  He is competent to report the onset of skin symptoms in service (as this requires only personal knowledge and not medical expertise because it comes to him through his senses).  Therefore, when forming an opinion as to the etiology of his claimed skin condition, the examiner must acknowledge and discuss the Veteran's contentions that he had excess sun exposure during service and has experienced continued skin problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

The Veteran also contends that the current noncompensable disability rating does not accurately portray the severity of his healed corneal laceration of the left eye.  At the July 2014 hearing, he testified that his left eye disability has increased in severity since the most recent VA examination in 2011.  He testified that in addition to floaters and eye pain, he has also problems with pus caused by recurrent infections.  Id.

Unfortunately since the 2011 VA examination there is very little evidence in the claims file which adequately describes the nature and extent of the Veteran's left eye disability.  That notwithstanding, the Board also notes that he is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  So, while the 2011 VA eye examination is not necessarily too old to adequately evaluate his left eye disorder, because there may have been significant changes since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, a more contemporaneous medical examination is in order.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination). 

The examination to be conducted on remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his last VA examination in 2011.  In addition, it appears that the Veteran has a left eye disorder stemming from non-service-connected conditions, including refractive error and macular degeneration.  Any such symptomatology should be differentiated from his service-connected healed corneal laceration, if possible.  See Mittleider v. West, 11 Vet. App. 181 (1998) (The Court requires that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 any reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition.)

With respect to both claims, any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone is dated in 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder or Virtual VA/VBMS folders (as appropriate) copies of all clinical records pertaining to treatment of the Veteran's left eye disability and any skin disorders that are not already in the claims file.  Provide him with the necessary forms for release for any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disorder, including dysplastic nevi and benign seborrheic keratosis.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should include discussion of the Veteran's entire history of sun exposure before, during, and after his military service.  

The examiner should then identify all skin disorders present and opine as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that any such diagnosed disorders are traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service including presumed exposure to herbicides (Agent Orange) in service or as a result of excessive sun exposure during service.  [Note: The Veteran's in-service exposure to herbicides has been conceded.] 

A rationale for the opinion offered is requested.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Also schedule the Veteran for a VA ophthalmology examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All appropriate tests and studies (to include visual acuity and visual field testing using the Goldmann Perimeter Chart) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report).  All clinical findings should be reported in detail. 

The examiner should report all current manifestations of the Veteran's healed corneal laceration of the left eye (i.e., floaters, recurrent infections, photophobia, pain, glare sensitivity) and describe the extent to which he experiences impairment of visual acuity or field loss as a result.  It is essential that the examiner interpret all graphical representations of visual field testing (i.e., identify the degrees and quadrants where visual loss exists) and that the results of such testing be reported in terms of the applicable rating criteria.  

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

